J-A04032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.N.H., MINOR CHILD                  IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: T.A.H., MOTHER

                                                No. 2370 EDA 2016


                   Appeal from the Decree June 30, 2016
              in the Court of Common Pleas of Bucks County
                  Domestic Relations at No.: 2014-A9129


IN RE: L.A.H., MINOR CHILD                  IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: T.A.H., MOTHER

                                                No. 2371 EDA 2016


                   Appeal from the Decree June 30, 2016
              in the Court of Common Pleas of Bucks County
                  Domestic Relations at No.: 2014-A9130


IN RE: S.N.H., MINOR CHILD                  IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: T.A.H., MOTHER

                                                No. 2372 EDA 2016
J-A04032-17




                      Appeal from the Decree June 30, 2016
                 in the Court of Common Pleas of Bucks County
                     Domestic Relations at No.: 2014-A9032


IN RE: M.R.H., MINOR CHILD                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.A.H., MOTHER

                                                     No. 2373 EDA 2016


                      Appeal from the Decree June 30, 2016
                 in the Court of Common Pleas of Bucks County
                     Domestic Relations at No.: 2014-A9128


IN RE: A.M.H., MINOR CHILD                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.A.H., MOTHER

                                                     No. 2374 EDA 2016


                      Appeal from the Decree June 30, 2016
                 in the Court of Common Pleas of Bucks County
                     Domestic Relations at No.: 2014-A9127

BEFORE: SHOGAN, J., SOLANO, J., and PLATT, J.*

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-A04032-17



MEMORANDUM BY PLATT, J.:                                    Filed April 25, 2017

        In these consolidated appeals,1 T.A.H. (Mother), appeals from the

decrees of the Court of Common Pleas of Bucks County (trial court), entered

June 30, 2016, that terminated her parental rights to her children: A.M.H.,

born in January of 2007; M.R.H., born in December of 2007; A.N.H., born in

December of 2008; L.A.H., born in November of 2011; and S.N.H., born in

November of 2013 (Children).2           We affirm on the basis of the trial court

opinion.

        The Bucks County Office of Children, Youth and Families (CYF) filed

petitions to terminate Mother’s and Father’s parental rights to the Children

on December 26, 2014 and March 27, 2015.3                  The trial court aptly

summarized the events that led CYF to file those petitions in its September

13, 2016 opinion. We direct the reader to that opinion for the facts of these

cases.




____________________________________________


1
    This Court consolidated these appeals sua sponte on August 23, 2016.
2
 J.M.H., (Father), has also appealed the decrees of the trial court of June
30, 2016, which terminated his parental rights as to the same five Children.
We address Father’s appeal in a separate memorandum under Docket Nos.
2421, 2424, 2425, 2426, and 2427 EDA 2016.
3
  The December 26, 2014 petitions concerned A.M.H., M.R.H., A.N.H., and
L.A.H. The March 27, 2015 petition concerned S.N.H.



                                           -3-
J-A04032-17



       The trial court held hearings on CYF’s petitions on August 19, 2015,

February 16, 2016, February 18, 2016, and March 11, 2016.4 Testifying at

those hearings, in addition to Mother, were CYS caseworker Desiree Mullen;

the Children’s maternal grandmother, D.D.; Lenape Valley Foundation

caseworker, Deborah Hudson; Bucks County Counseling counselor, Richard

Brown; Family Services Association parenting instructor, Joan Pfender; and

Pastoral Counselor, Jill Klein.

       The trial court entered its decrees terminating Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b) on June 30, 2016.

Mother filed her notices of appeal and statements of errors complained of on

appeal July 26, 2016. The trial court entered its opinion on September 13,

2016. See Pa.R.A.P. 1925.

       Mother raises the following question on appeal:

       A. [Were] the [trial c]ourt’s [d]ecree[s] based on insufficient
       evidence and should [Mother’s] parental rights not have been
       terminated[?]

(Mother’s Brief, at 8).
____________________________________________


4
  The transcript of the hearing of March 11, 2016, is not part of the record.
According to the trial court, it has been transcribed but it has not been
entered in the record because Mother, although she ordered it, has not paid
for the transcription. We have examined the record and we find that neither
Mother, in her brief, nor the trial court, in its opinions, cite to the hearing of
March 11, 2016. Accordingly, as it appears that nothing in the March 11,
2016 transcript is material to the claims of the parties, we have decided this
matter without reference to it. See Commonwealth v. Preston, 904 A.2d
1, 7 (Pa. Super. 2006) (en banc) (appellate court is limited to considering
only materials in certified record when resolving an issue) (citation omitted).



                                           -4-
J-A04032-17



     Our standard of review is as follows:

     In an appeal from an order terminating parental rights, our
     scope of review is comprehensive: we consider all the evidence
     presented as well as the trial court’s factual findings and legal
     conclusions. However, our standard of review is narrow: we will
     reverse the trial court’s order only if we conclude that the trial
     court abused its discretion, made an error of law, or lacked
     competent evidence to support its findings. The trial judge’s
     decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Further, we have stated:

           Where the hearing court’s findings are supported by
     competent evidence of record, we must affirm the hearing court
     even though the record could support an opposite result.

              We are bound by the findings of the trial court which
        have adequate support in the record so long as the
        findings do not evidence capricious disregard for
        competent and credible evidence. The trial court is free to
        believe all, part, or none of the evidence presented, and is
        likewise free to make all credibility determinations and
        resolve conflicts in the evidence. Though we are not
        bound by the trial court’s inferences and deductions, we
        may reject its conclusions only if they involve errors of law
        or are clearly unreasonable in light of the trial court’s
        sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).         In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).




                                    -5-
J-A04032-17



     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

        (a) General rule.—The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                 *     *    *

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary
        for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.

                                 *     *    *

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2) and (b).

     Here, the trial court concluded that termination was appropriate under

Section 2511(a)(2). It is well settled that a party seeking termination of a

parent’s rights bears the burden of proving the grounds to so do by “clear

and convincing evidence,” a standard which requires evidence that is “so

clear, direct, weighty, and convincing as to enable the trier of fact to come


                                      -6-
J-A04032-17



to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations omitted).

Further,

            A parent must utilize all available resources to preserve
      the parental relationship, and must exercise reasonable firmness
      in resisting obstacles placed in the path of maintaining the
      parent-child relationship. Parental rights are not preserved by
      waiting for a more suitable or convenient time to perform one’s
      parental responsibilities while others provide the child with his or
      her physical and emotional needs. . . .

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).      The Act does not make

specific reference to an evaluation of the bond between parent and child, but

our case law requires the evaluation of any such bond. See In re E.M., 620

A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.      See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      We have examined the opinion entered by the trial court on

September 13, 2016, in light of the record in this matter and are satisfied

that the opinion provides a complete and correct analyses of Mother’s claim.

(See Trial Court Opinion, 9/13/16, at 22-27 (concluding that (1) Children

have lacked proper parental care and control necessary for their well-being

                                     -7-
J-A04032-17



and Mother has not and cannot remedy her parental incapacitating

conditions within a reasonable period; (2) Children have been in care for six

months or more and reasons for placement still exist; (3) Children have

been in care for at least twelve months; and (4) record is devoid of evidence

of beneficial relationship between Mother and Children which would be

negatively impacted by termination of parental rights)).

     Accordingly, we affirm the decrees of the Court of Common Pleas of

Bucks County that terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b) on the basis of the concise,

thoughtful, and well-written opinion of the Honorable Gary B. Gilman.

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2017




                                    -8-
;.
                                                                                                                                                              Circulated 04/03/2017 02:23 PM

                                                                                                I
               IN THE COURT OF COMMOtrJPLEAS OF BUCKS COUNTY, PENNSYLVANIA
                                 ORPHANS' COURT DIVISION
                                                        I




     IN RE:              A.M.H.                         I                                                                                   NO.:   2014-A9127
                                                            I
                         M.R.H.                             I                                                                                      2014-A9128
                                                            I·
                         A.N.H.                             II                                                                                     2014-A9l29
                         L.A.H.                             I                                                                                      2014-A9030
                         S.N.H.                                                                                                                    2014-A9032
                                                                I

               INVOLUNTARY TERMINATI     OF
                                       N            1
               PARENTAL RIGHTS OF T.A.IH ,

                                                                                                                    OPINION


                                                                                                                                            ·---~
                                                                                                    I
     I.        INTRODUCTION                                                                         I
                                                                    I                               I
               T.A.H. (hereinafter "Appellant" '.or "Mother") is the biological mother of A.M.H., M.R.H.,

     A.N.H.,    L.A.H., and S.N.H.        (hereinaft r thb "Children").                                                                    Mother has appealed to the Superior
                                                                        I                               I
     Court from our June 30, 2016 Decree~!gra~ting the Petition filed by the Bucks County Children

     and Youth Social Services Agency ( ereinafter referred to as the "Agency") to Involuntarily
                                                                            I                               I .                    .   .                             .
     Terminate her Parental Rights.1           Exte sive evidentiary hearings were conducted on August 19,
                                                                                                            I
                                                                            I                               I
     2015, February 16, 2016, February 18, '201,6 and March 11, 2016.2
                                                                            I                               I
                                                                                                            I


     II.       BACKGROUND                                                                                   i

               The relevant facts and procedrral                                                                history of this case are as follows: A.M.H., the first
                                      •                                         I
                                                                                I
                                                                                                                I
     child, was born to Mother on January 20, 2,007, M.R.H. was born to Mother eleven (11) months
                     .                                              I!                                          I
     later, on December 22, 2007, AN.H. was1 born to Mother on December 6, 2008, L.A.H. was
                                                                                                                    I



     born to Mother on November 19, 2011 ~nd\S.N.H.,                                                                               the fifth child involved in these proceedings,
                                                                                    I                               I
                                                                                    I                               I
     was born to Mother on November 8, 2013.                                                                        1
                                                                                    I                               I
                                                                                    I                               I
               The Agency's initial interaction of what was to become more than a nine (9) year saga
                                                                                        I                               I
     with the family occurred on January 31, I 20~7, when the first child was just eleven (11) days old.
                                                                                        I                               I
     In March, 2008, the Agency removed the                                                                                     oldest children fro~ their parents' care.     The
                                                                                                                        1two
                                                                                        I                               I
                                                                                            i                           I
     I
       J.M.H., "Father" has also appealed our Decree of Jlifle 30, 2016 which terminated his parental rights as to the same
     five (5) children. Father's appeal is addressed :in a separate Opinion, filed with the Superior Court under docket
     2421 EDA2016.                                    I    I
     2
        Due to an extended personal emergency for ne of the attorneys, the originally scheduled, earlier continuation of
     the first evidentiary hearing had to be cancelled d rescheduled months later.
                                                                                                                            !
                                                                                                                            I
                                                                                                                            I
Children stayed in the custody of their paternal grandparents            for three (3) months before being

returned   to their parents.    In April, 2009, the three oldest children were removed               from their

parents' custody by Bucks County DJpendency             Court. They were placed in foster care with their

maternal grandmother,       Dolores Duvak. The Children        were returned to their parents in October,

2009, but were removed again by Dependency              Court in August, 2010,     when they were returned

to their maternal grandmother's         care The Children returned to their parents in April, 2011.           In

February, 2013, fifteen (15) months after the fourth child had been born, all of the Children were

again removed from their parents'          care. The fifth child was removed from her parents' care on

December 18, 2013,       less than six (6) Weeks after she was born.

        As of the present time, all five (5) children have remained in the care of their maternal

,grandmother    for an extensive time period. All five children      have been adjudicated      dependent.    In

March 2014, the placement           goal for the four oldest children was changed      by Dependency      Court
                                .             ·I
from reunification to adoption,          and on March 6, 2015,          Dependency court changed the

placement goal from reunification to adoption for the fifth child. On December 26, 2014, the
                                             I
Agency filed Petitions as to the four oldest Children, seeking to Terminate Parental Rights as to

Mother pursuant to 23 Pa. C.S. §2511 (a) (2), (5), and (8). On March 27, 2015, the Agency filed

a Petition regarding the youngest child, seeking to Terminate Parental Rights as to Mother

pursuant to 23 Pa. C.S. §2511 (a) (2), (5), and (8). The multiple evidentiary hearings addressed
                                                 I
the termination petitions as to all five Tildren.                                        ·

Ill.    APPELLANT'S STATEMENT PF ERRORS COMPLAINED OF ON APPEAL

        Appellant filed timely Notices df Appeal on July 26, 2016.3 The Notices of Appeal were

accompanied by Concise Statements of Errors Complained of on Appeal pursuant to Pa. RAP.

1925 (a) (2), which we repeat, verbatim, as follows:

               1. The Court's decision was based on insufficient evidence and the
               parent's rights should not have been terminated.

3
 The Notice of Appeal filed regarding each child is identical. No facts were elicited during the hearings which
warrant separate Opinions by this Court. Therefore, we provide one Opinion regarding the Termination of Mother's
Parental Rights as to all five (5) children. On August 23, 2016, the Superior Court, sua sponte, consolidated the
appeals as to all five (5) children under docket number 2370 EDA 2016.

                                                       2
            2. And any other issue                                that may arise after receiving the hearing
            transcript.            I
                                                                       I

       No issues have been raise,                                 by. Appellant other than sufficiency of the
                                                                       I
                                                                       I
evidence.                                                              i
                                                                       I
IV.    STANDARD OF REVIEW                                              I
                                                                       I
                                                                       I
        In cases involving termination of parental rights and an appeal from ·a decree of the trial
                                                                       I
                                                                       I
court, the standard of review employjd bl the appellate courts is limited to determining whether

the decision of the trial court is s upptrted by competent evidence. Absent an abuse of
                                      1




discretion, an error of law, or insufficient evidentiary support for the trial court's decision, the
                                                                           I
                                                                           I                       .
decree must stand. Where a trial court has granted a petition to involuntarily terminate parental
                                                                           I
rights, the Superior Court must accord the hearing judge's decision the same deference that
                                    I   I
would be given to a jury verdict. The Superior Court must employ a broad, comprehensive
                                          '                                    I
                                          ,                                    I
review of the record in order to detrmi~e whether the trial court's decision is supported by

competent evidence. In re A.R., 125 A.3d 420, 422 (Pa.Super. 2015)(internal citations and
                                                                               I




quotations omitted).
                                                      I
                                                      I
        "The trial court is free to belrrve: all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the evidence." In re
                                                                                   1                            -

                                              1
                                                      I                            I
M.G., 855 A.2d 68, 73-74 (Pa.Supe . 2004). If competent evidence supports the trial court's
                                                      I                            I
findings, the Superior Court will affirm even if the record could also support the opposite result.
                                                          I                        I
In re A.R., 125 A.3d at 422.                                       ·               I
v.     DISCUSSION
                                                                                       I
                                                                                       I
       Termination of parental rights is ~overned by Section 2511 of the Adoption Act, 23
                                                  1



                                                              I                        I


Pa.C.S.A. §§ 2101-2938, which requi/rs a bifurcated analysis, as follows:

            Initially, the focus is on tT1e clnduct of the parent. The party seeking
            termination must prove fY clear and convincing evidence that the
            parent's conduct satisfies the statutory grounds for termination
            delineated in Section 2511 (a). Only if the court determines that the
            parent's conduct warrants :terrrlination of his or her parental rights does
            the court engage in the second part of the analysis pursuant to Section
            2511 (b): determination of he needs and welfare of the child under the
                                                                                           I
                                                                                           I
                                                                                           I
                                                                                               3
                                               I
                                           1the
             standard of best interests of      child. One major aspect of the needs
             and welfare analysis concerns the nature and status of the emotional
             bond between parent and child, with close attention paid to the effect on
             the child of permanently Jevering any such bond.
                   .                           I




In re Adoption ofC.D.R., 111 A.3d 1212, :1215 (Pa.Super. 2015) citing In re L.M., 923A.2d 505,
                                                   I
511 (Pa.Super.2007) (citations omitt~d). I

        Here the Agency pursued tJrmin'.ation pursuant to §2511 (a) (2), (5), and (8), which

provide in pertinent part, as follows:
                                                   I
                                                   I
(a)     General rule. - The rights       of.a parent in regard to a child may be terminated after
        a petition filed on any of the fallowing grounds:            .

                      (2) The repeated and continued incapacity, abuse, neglect or refusal
             of the parent has cause~ the child to be without essential parental care,
             control or subsistence necessary for his physical or mental well-being and
             the conditions and causes of the incapacity, abuse, neglect or refusal cannot
             or will not be remedied b~the parent.

                    · (5) The child has been removed from the care of the parent by the
               court or under a volunta agreement with an agency for a period of at least
               six months, the condition~ which led to the removal or placement of the child
            · continue to exist; the parent cannot or will not remedy those conditions within
               a reasonable period of ti~e,1 t~e services or assistance reasonably available
               to the parent are not likel to remedy the conditions which led to the removal
               or placement of the child I ithin a reasonable period of time and termination·
            '· of the parental rights would best serve the needs and welfare of the child.
                                                       I
                      (8) The child has been removed from the care of the parent by the
             court or under a voluntary agreement with an agency, 12 months or more
             have elapsed from the date of removal or placement, the conditions which
             led to the removal or plac+me~t of the child continue to exist and termination
             of parental rights would best serve the needs and welfare of the child.

       As the party seeking termination, lhe Agency bore the burden of establishing by clear
                                                           I



and convincing evidence that grounds existed for terminating Mother's parental rights. Clear and

convincing evidence means testimony that is so clear, direct, weighty, and convincing as to
                                           I~ I                         .
enable the trier of fact to come to a cl ar conviction, without hesitation, of the truth of the precise
                                                           I
                                                           I
facts in issue. In re Z.P. 994 A.2d 1108, 1115-1116. (Pa. Super. 2010) (internal citations

omitted).

       "[T]he complete and irrevocabl termination of parental rights is one of the most serious

and severe steps a court can take, caJrying with it great emotional impact for the parent and the

                                                               4
                                              I
child."   In re C.P. 901 A.2d 516, 520 (Pa, Super. 2006). "Because of the importance placed on
                                              I
the family unit, governmental intrusion I into the family, and disruption of the parent-child

relationship, is warranted only in exceptiona: circumstances," and "only upon a showing of clear
                                              I
necessity." Even when such intrusion is necessary
                                         I .
                                                  to protect the children, every possible effort
                                              I
must be made to reunite the family. In addition, all circumstances must be considered when
                                              I

analyzing a parent's performance or don-performance of parental obligations. A parent's

performance must be measured "in light of what would be expected of someone in similar
                                                  I
                                                  I
circumstances." In re G.P.-R., 851 A.2d 967, 977 (Pa. Super. 2004) (internal citations omitted).

          In reaching a decision followitg a :termination pro;,eding, the trial court's initial focus is

on the conduct of the parent and whether his or her conduct justifies termination of parental
                                                  '
rights· pursuant to the pertinent statro~ provisions. In re C.L.G., 956 A.2d 999, 1004 (Pa.

Super. 2008) (internal citations omitted). Only if the statutory grounds for termination are

established, pursuant to §2511 (a), does the welfare of the child become the court's paramount

consideration, .and the court . must Jefle~t on whether termination will best serve the child,

focusing on the developmental, physical, and emotional needs and welfare of the child. !9..c

      ,   Following four (4) days of hearings and upon carefully considering all of the testimony
                                                      '
and evidence presented, we determined that the Agency met its burden of demonstrating clear
                                                      I
                                                      'I
and convincing evidence in support of the termination of Mother's parental rights.
                                                      !
          The following pertinent facts were' developed during the extensive evidentiary hearings
                                                      I
                                                      I

held in this matter.
                                                      i
A.    Mother is unable to adequately parent the Children due to her continued abuse of
alcohol and prescriptionmedicatiohs I

          At the evidentiary hearings, Desiree Mullen, a supervisor in the intensive services unit of
                                                           I



the Agency, testified that she was faiilia~ with the Agency's records regarding this family, and

she has been involved as the caseworker.tor the parents and Children since August 2013. Ms.
                                                          I
Mullen continued as this family's caseworker even after she transitioned, in June 2015, to a

supervisory capacity within the Agenct. (N.T. 8/19/15, pp. 5-6; 2/16/16, p. 10).
                                                           I
                                                               5
          Ms. Mullen explained that the Agency first became involved on January 31, 2007, when

 the first bom of the parents' five children was only 11 days oJd. Since that time, the Agency has

 been consistently involved with the family. (N.T. 8/19/15, p. 6; 2/26/16, p. 92). Ms. Mullen

 testified that some of the issues which initially prompted the Agency's involvement Included

 Mother's alcoholism,    ongoing domestic violence between the parents, and issues regarding

 Father's substance abuse. (N.T. 8119/15, pp. 6-7).

          Ms. Mullen testified that when the Agency first opened its case with this family, Mother
                                        '
 acknoWledged lhat she had a problem with alcohol. (N.T. 8119/15, pp. 17·18). However. Mother

became inconsistent in her acknowle;dgement of her issues, and she minimized her substance
                                        I
abuse on occasions when she was found to be Intoxicated. (N.T. 8119/15, p. 18). While Mother

has occasionally attained some degree of compliance with Agency objectives listed on her

various permanency placement plans over the years, Ms. Mullen explained that the Agency

maintained significant concerns abcet Mothe~s continued alcohol consumption. (N.T. 8119/15,

p. 18).

          Based upon the reeo                   At one point the dispaJh aJ the Perkasie Police Department stated that
              [Mother] was calling the pbiice, saying people keep knocking to [sic] my
              front door, but [Mother] coid n~t tell them what her address was.

                   And eventually [Mother]I came to the door and started interacting with
              me because I had asked if could come into the home to be able to see her
              and see [S.N.H.] because there were concerns in regards 'to her being
              intoxicated.                 1

                                           i ***
                                                               I
                   Her demeanor was she was combative, argumentative. She was
              slurring her words. At one point1she fell. She stated that she was not going
              to let me come into the hbme. That her lawyer had instructed her not to
                                                           1



              allow me to come into the h1ome. She was-she was not cooperative.
                                                               I
                                                               I               ***
                                                                   I
                                                                   I
                  ... [Mother] met with me on her couch and kept. stating that she hadn't
              been drinking. She'd only taken     Ativan.
                                              two                  1
                                                                       I

                   I asked her if she would produce the Ativan prescription and she kept
              looking in her purse . and lhen' asked me and - - also during this time
              [Father's] mother had sho1n up at the house - - and asking us if we knew
              where the prescription bottle was. [Mother] appeared under the influence
              during the entire home visitj

  (N.T. 8/19/15, pp. 28-00)                      1


                                                                       I
          Based on Ms. Mullen's report to the Agency regarding Mother's condition, the Agency

 obtained an emergency order and, in response, Ms. Mullen left the home with the youngest

 child, S.N.H, that evening. S.N.H.
                                                1as ~laced in the custody of the Agency.                    4   The Agency

 subsequently obtained a dependency order
                                      I
                                          for S.N.H., who was placed with her four older
                                                     I
 siblings in the care of their maternal grandmother. (N.T. 8/19/15, p. 32). While S.N.H.                                  was

 removed from the home, Mother wa5'involuntarily committed to Grand View Hospital pursuant

 to Section 302 of the Mental Health Procedures Act. 5 (N .T. 8/19/15, p. 31 ). Mother was

 transferred from the hospital to Brjoke\ Glen, an inpatient psychiatric facility, where she
                                                     I                     I
 remained from December 19, 2013 through December 22, 2013. (N.T. 8/19/15, pp. 32, 92-93).
                                                                           I
 Per Ms. Mullen, "[Mother] participated in mental health treatment on multiple occasions
  .                                                  I                     I                       .
 throughout the years that the Agency lias had the case." (N.T. 8/t9/15, p. 94).                                              ·


. • The Child Prntective Se,vices report from
  p. 90).
  5
                                                J,       datl alleged that Mathe, fell with S.N.H. in he, arms. (N. T. 8/19/15,

    50 P.S. §7101, et seq.

                                                                                 7
                                              I
        When Ms. Mullen spoke with Father late that night and informed him of S.N.H.'s

emergency placement, Father descrile·d the circumstances that have continued to plague the

family. He. described . Mother's continuous abuse of alcohol, indicating that she had been
                                              '

drinking "Captain Morgan" that day. (N.T. 8/19/15, pp. 33, 91-92). Father had previously
                                      I       I                     I
reported Mother's alcohol use and abuse to the Agency on many occasions. (N.T. 8/19/15, p.

33).

        Despite Mother's contention trat she had not consumed alcohol since the December

2013 incident, Ms. Mullen testified a1bout1 another occasion, May 2, 2014, when the Agency
                                                  I
received a report about Mother allegedly using alcohol from the child visitation worker, Kim

Barnett of Bethanna, who was supejisind a visit between the parents and their children. (N.T.
                                                  I
                                                  I
8/19/15, pp. 33-35, 38). Upon receiving that report, Ms. Mullen reached Mother by telephone at

approximately 5:00 p.m. and attempted to direct Mother to a "drug screen" which would show

the presence of drugs or alcohol in Mother's system. (N:T. 8/19/15, p. 36). Mother's response

was that she did not have time, and s1he h1ung up the phone. (N.T. 8/19/.15, p. 36). Ms. Mullen
                                                      I
                                                      I
testified that she redialed Mother's cell phone number three (3) times. She then tried the
                                                      I
telephone number to Mother's office, lhhic~ was a location where the supervised child visitations
                                           I
occasionally occurred, as Ms. Mullen was not aware of the scheduled location for the visit which
                                          ,           I
was occurring that day. (N.T. 8/19/15, pp. ~6-38).

        Ms. Mullen left a message on the business phone, requesting Mother to contact her
                                                      I
immediately. Mother did not return Ms] Mullen's call, whereupon Ms. Mullen called Mother's cell
                                                      I                             .
phone number an additional time. (N.T. 8/19/15, p. 38). At 5:36 p.m. Ms. Mullen reached Ms.
                                                      I
                                                      I
Barnett's cell phone and as the visitation was still underway, Ms. Barnett passed her own cell

phone to Mother so that Mother could speak with Ms. Mullen. (N.T. 8/19/15, p. 38). Mother was
                                                          !
                                                          I
directed to submit to drug screen at Quest Diagnostics in Langhorne, Pennsylvania due to the
                                                          I

extended hours of operation at that locatioh, which was open until 7 p.m. (N.T. 8/19/15, pp. 38-
                                                          1


41).   At 7:23 p.m. Mother texted Ms. Mullen that she had arrived at Quest and that the



                                                              8
     laboratory was closed.6   (N.T. 8/19/15, pp. 41, 85). Mother submitted herself for a test the
                                                 I

 following morning, wherein the results were negative. Those results were not surprising to the

 Agency, given the extended time which elapsed time between the drug screen being performed

 and the concern as to Mother's alcohol consumption which had been raised the previous
                                                 I

 evening. As noted by Ms. Mullen, "Alcohol is a very short metabolic- - it leaves the body very
                                        1As


 quickly.")(N.T. 8/19/15, pp. 41-42, 96J97).             Ms. Mullen also testified:             ·

              [Mother] is fully aware of th1e implications of her not complying with the drug
              test from the Agency, considering we have an eight-year-long history with
              concerns for her being un;der the influence of alcohol. And so for her to
              hang up on me and not pick up my subsequent calls, called for a lot of
              concern for me, and delayed the process for her to being able to get to
              Quest on time.

 (N.T. 8/19/15, pp. 76-77, 80-81).

            Ms. Mullen testified credibly as to this May 2, 2014 incident. While the testimony

 revealed that one of the children was crying when Mother abruptly ended her phone call with

 Ms. Mullen, Ms. Barnett and Father remained available to tend to the Children. We are ·

 persuaded that Mother intentionally toided a prompt drug/alcohol screen by claiming she was

 tending to the child, and by appearing, at Quest Diagnostics after closing time.
                                                              I


            On May 6, 2014, when Ms. Mullen visited the parents at their home, the events of a few

 days earlier were discussed. Mother revealed to Ms. Mullen that she purchased a personal

 breathalyzer so that she would no longer be unfairly accused of being intoxicated or of smelling

 like alcohol. (N.T. 8/19/15, pp. 43, 99]). In response, Ms. Mullen explained to Mother that self-

 reporting was not acceptable, and that her drug/alcohol testing needed to be conducted

 pursuant to Agency protocols. (N.T. /19/15, pp. 44, 100). "[T]he Agency has made clear over

 the last eight (8) years within the permanency plan that the Agency may request drug tests and
                                                     I


 there's the expectation that those dru~ tests be complied with because the issue of alcohol and

. drug abuse are so longstanding within!thisfamily's history." (N.T. 8/19/15 p. 100).


 6
   We do not condone the Agency's disregard for the possibility that Mother was driving herself to a drug screen
 while she was under the influence of alcohol. We appreciate that since May 2014, the Agency has implemented
 practices which enable a caseworker to conduct an on-site swab test.

                                                          9
        Ms. Mullen testified about a telephone conversation on June 10, 2014, at approximately

3:30 p.m., between Mother and her. During that conversation,             Ms. Mullen became concerned

that Mother was "under the influence. She was slurring her words, repeating herself over and

over, her thoughts were tangential, she kept repeating things she had already told me ... " (N.T.

8/19/15, p. 44). Ms. Mullen called Mother again, about thirty (30) minutes later, and requested

that Mother submit to a drug/alcohol test that
                                          I
                                               day. Ms. Mullen informed Mother that . the Agency

was providing transportation to the drug screening location. Somehow, this telephone call

became disconnected. (N.T. 8/15/19, p. 44-46). Despite Ms. Mullen's immediate call back to

Mother's number, Mother did not anslwer her phone. (N. T. 8/15/19, p. 46). Ms. Mullen then left
                                 .      I
a voice message and a text message for Mother, requesting that she contact Ms. Mullen to
                                        I                   .
arrange transportation and present for a -druq/alcohol          test. (N.T. 8/15/19, p. 47). At 7:50 p.m.

Ms. Mullen received a text message from Mother stating that she had left her phone on her

counter and had not received Ms. MJllen's messages until sometime after they were delivered:

Mother's text message asserted that she had contacted her attorney. (N.T. 8/15/19, p, 47).

       On August 29, 2014, at ndontime, after receiving messages about Mother being

intoxicated, Ms. Mullen transported Mother to Quest Diagnostics in Harleysville, Pennsylvania.

(N.T. 8/19/15, pp. 48, 118). Ms. Mullen testified that upon meeting Mother, Mother appeared to
                                            i
be "under the influence of a substance. She was slurring her words at times. She had . an

unsteady gait at times." (N.T. 8/1911 1,        p. 118). Ms. Mullen further described Mother's behavior

as follows:

          Her demeanor was extremely out of character. She had a very deliberate
          speech pattern. She kept askinq me questions I had answered multiple
          times as if she had neveri asked that question of me before. She was
          hyper-focused on who had ... the Agency received a concerning call in
          regards to [Mother]. That Was why I was asking her for a drug test.

               When we walked into ©uest, she tripped and her phone, like, flew out
          of her hand. She was just! acting strange to what I was used to [Mother]
          acting like. And she said that her lawyer told her ... she shouldn't. .. submit to
          the test because she didn'tJhave her ID on her. And it took [Mother] about
          two hours to submit to a urine sample.
                                           I


(N.T. 8/19/15, p 48).

                                                       10
                                           I
       Despite being told not to use her cell phone while they were at Quest, Mother continued

to use her phcine. "[Mother] was talting measures to avoid taking the test." (N.T. 8/19/15, p.

118). Ms. Mullen testified that durind her thirteen (13) years as a social worker for the Agency

she has gained considerable expert+     in discerning avoidance behaviors as follows:           ·

          ... when people display be~aviors of intoxication. And I have seen [Mother]
          intoxicated before, so I do have an indicator to make that judgment. And
          when people present in ways to try to avoid taking the test, I have a lot of
          experience with that in the jAgency. And the behaviors I witnessed that day
          are behaviors I have seen other people try to avoid taking a test.

                                     ***

          I had met with [Mother], m1any, many times. I have seen her intoxicated. I
          have seen her not intoxicated. And her behavior that day was extremely
          concerning to me.

(N.T. 8/19/15, p. 119, 120)

       Mother had told Ms. Mulle!il that she was taking Fioricet that day for migraine

headaches,    While the testimony elicited was insufficient to enable this Court to directly

conclude that Mother was using her cell phone to search the internet for a medication, such as
                                               I
Fioricet, that she could claim. to be the cause of the positive drug test that she anticipated, the

record clearly supports the implicati'on that Mother was engaging, yet again, in avoidance

behavior. We found the ·circumstantial
                                    I
                                       evidence sufficient to clearly and convincingly support

such a determination.

       The test results dated September 2, 2014 indicated that Mother had tested positive on

August 29 for barbiturates, and neqative for alcohol. (N.T. 8/19/15, pp. 49, 119). Ms. Mullen told

Mother of her concern that Mother was taking more Fioricet than prescribed' because it was

causing her to act in an intoxicated fashion. Ms. Mullen observed that this was a strange effect

on Mother's system, given Mother's. l1aim1 .that she had been taking the medication for years.

(N.T.8/19/15, pp. 49-50, 119, 132). Mother stated that she would sign a release allowing Ms.

Mullen to speak with Karen Badellino, the prescribing medical practitioner. Mother never signed

that release. Instead, Mother provided a letter from Ms. Badellino, nurse practitioner, which

listed Mother's prescribed medicationl (N.T. 8/19/15, p. 130; Exhibit M-1). Ms. Mullen testified
                                                   I


                                                       11
credibly that Mother understood that a release,             not a letter, was sought and was needed to

afford an opportunity for dialogue between Ms. Mullen and Ms. Badellino.              Mother knew that Ms.

Mullen wanted to address Mother's'             behavior, specifically   related to usage of Fioricet, and

Mother's history with alcohol abuse. (N.T. 8/19/15,               p. 132).     In September   2014, Mother

changed her primary care physician and Ms. Mullen was never permitted to speak with Ms.

Badellino. (N.T. 8/19/15; pp. 50, 122, 124-127).            This constituted additional avoidance behavior

by Mother.

           On September     26, 2014, Mother informed           Ms. Mullen that four (4) days prior, on

September 22nd, she had been preLribed               a seven (7) day quantity of Norco,       an opioid pain

medication. (N.T. 8/19/15, p. 51 ). When Ms. Mullen asked Mother to count how many pills were

remaining, (Mother] stated that she had thrown the pills away. (N.T. 8/19/15, pp. 51-52,                123).

Mother's excuse did not have the ring of a truthful statement.

           On October 22, 2014, at approximately           7:00 p.m., after having received reports about

Mother's     condition,   Ms.   Mullen,   along,    with    another   Agency    worker,   presented   for   an

unannounced visit at Mother's home.I (N.T. 8/19/15, p. 52). Ms. Mullen requested that Mother

complete a swab test at that time. Despite explaining to Mother that the Agency would consider

her refusal to submit to the test as a positive result, Mother continued to state that she was not

refusing, but she claimed that she did not feel well, and she stated that she did not want Ms.

Mullen and the other worker in her home. (N.T. 8/19/15, pp. 52-53, 141). Ms. Mullen estimated
                                           I
that they left the home at 7:20 p.m.. tlthough it had never been stated to her while she was in

the home, ten (10) minutes later, Father left a message on Ms. Mullen's office phone stating that

Mother was "on a bunch of flu medication." (N.T. 8/19/15, p. 144). Despite her cell phone being

the typical means of communication between Mother and her, the next morning Ms. Mullen

retrieved a message from her office telephone which Mother had left at 7:46 p.m. the night

before. Mother stated that she had just stepped outside her home, looking for Ms. Mullen, who

was "nowhere to be found," and she asked Ms. Mullen to return to her home to perform the drug

test. (N.T. 8/19/15, pp. 54, 144-146). Due to Mother's repeated requests for her to leave, Ms.

                                                       12
    Mullen had just departed Mother's home a short time earlier, and she was not in her office later

    in the evening. (N.T. 8/19/15, p. 55). We found Ms. Mullen's testimony to be credible that she
                                                   I
would have returned to Mother's home had Mother called her cell phone. Mother's ·behavior

was manipulative, deceptive, and dist,urbing.      I




           On October 29, 2014, Ms. Mullen received several reports that Mother appeared

    inebriated, was slurring her words, and was speaking repetitively. (N.T. 8/19/15, pp. 149-150).7

    On that day, although Father and Tammi Ashford from Bethanna, were present, Mother failed to

                                             I
    appear for her visit with the children. That absence prompted Ms. Mullen to visit Mother at her

    home, arriving there at approximately 8:00 p.m. that evening. (N.T. 8/19/15, pp. 55-56, 149).

    Ms. Mullen-testified that there were no cars parked in the driveway, and that no one answered
                                             I
    her knocks on the door of Mother's home. Ms. Mullen drove to Mother's nearby office, but did
                                             I

not find Mother there.         (N.T. 8/19/15, p. 56). Upon returning to Mother's home, Ms. Mullen
                                             I
observed a surveillance camera on the front porch. She had never seen the camera during her

prior visits to the home. Ms. Mullen noted that just one week prior she had· appeared

unannounced
 .
            at the home to conduct·I a swab test after receiving messages about Mother being
                                              I
intoxicated. ,Ms. Mullen contemplated' whether this camera,·which permitted Mother to observe

who was at the front door from inside the home, was Mother's latest maneuver to avoid
               .                              I
accountability to the Agency. (N.T. 8/19/15, pp. 57, 142, 153).                       We found Ms. Mullen's

assessment to be reasonable and consistent with Mother's avoidance behaviors designed to

hamper the Agency's ability to monitor her conduct.

          Ms. Mullen testified about a tjxt message she received from Father, which. she read at

7:00 a.m. on December 15, 2014. Her phone indicated that the message had been· sent to her

six (6) hours earlier, at 1:00 a.m. (N.T\. 8/1 9/15, p. 58). The text message read: "Please be here
                                                       1



                                                           '
in the morning 7 a.m. [Mother] is drinking and going crazy. Threatening me and herself that she

is going to kill herself. She has also been taking pain medication and no [sic] trying to cancel my

7
  While reporting sources are confidential in child protective services cases, as this is not such a case, Ms. Mullen
was not precluded from revealing that a therapist who was familiar with Mother from family counseling was one of
the reporters who described Mother's condition on that date. (N.T. 8/19/15, pp. 94, 150).

                                                               13
    Insurance because I can't get anymore. Please help.' That text message prompted Ms. Mullen
                                               I
to visit the home that day. Upon her arrival, Father asked to speak with her privately.                        Father

explained that he had not called the police because Mother monitors his cell phone usage.

    Believing it was an easier way to communicate without Mother's awareness, he contacted Ms.

Mullen via text {N.T. 8/19/15, pp. 59, 154-155). Father explained that Mother had been drinking

beer the night before, was suicidal, and was aggressive toward him. (N.T. 8119/15, p. 58).

Father believed that Mother had been taking his presctiption pain medlcallon, because his

medication botUes were empty before the prescription was due to be refilled. (N.T. 8/19/15, pp.

60, 156). Ms. Mullen did not have a usable swab kit with her during that visit to the home, and
                                               I
was therefore unable to perform a drug or alcohol test on Mother.• (N.T. 8119/15, pp. 106-108,

    155-156).

           On December 22, 2014, when speaking with Mother about the above-noted incident of

December 15, 2014, Mother denied that she had been dtinklng. Rather, she alleged that Father

had been misusing his own prescription medications. {N.T. 8/19/15, pp. 60, 157).
                                               '
           Tammy Ashford, an Agency caseworker, testified that on February 20, 2015, Mother

called her at 2:24 p.rn. and cancelled a scheduled visit with the Children. Mother explained to

Ms. Ashford that she had 'so much going on· that she was going to inform the Children of

'what's going on' and that she 'had enough."' Mother did not provide any explanation as to why

Father could not attend the schedull'(l visit. (N.T. 8/19/15, pp. 61·62; 2/16/16, p. 178).                         Ms.

Ashford described Mother's speech as erratic and repetitive, and so slurred that "'at one point

(she) really couldn~ understand." (N.T. 2/16/16, p. 178).

          Ms. Ouvak explained that she spoke wah Mother (her daughter) on the phone between

5:30 p.m. and 6:30 p.m. on Februaf y 20, 2015, and that Mother "sounded inebriated. She

I
  Ms. Mullen testified that earller in 2014, the Agency had begun using portable swab kits to test individu.als and
eliminate the need to navel to a drug screen ft:cility. A .swab is placed in the individual's mouth and collects en<>ugh
Sali\'ll to rendera testable sample. A blue indica1or appears when a proper sample is ac.hievod. In this instao«; the,
blue Oldicator never appeared. Ms. Mullentcllined ii was her first experience with a swab kit which was defoetivc.
SJ1e did not have 11. second kit with her on that occasion. (N.T. 8119/15, pp. 107-109).
'Ms. Ashfordexplained th.at her wtmen repcirts,which caseworkers are required to submit to the Agency, include,
times as documented on a cell phone. (N.T. 2/16/16, pp. 183-UM}. The record never e.s1ablished what was ''going
on"which prompted Mother to cancel the vi.sit.
                                                 •
                                                          14
sounded drunk. She was slurring he~ speech, over-enunciating               again her words, repetitive and

vague when I asked her 'Where are you?' She would not tell me where she was." (N.T. 2/18/16,

p. 15).

          After receiving concerning messages from Ms. Ashford about her exchange with Mother

on that date, Ms. Mu lien proceeded        fo ~other's       home. (N.T. 8/ 1 9/ 15, pp. 61-.62). Ms. Mulien

found no one at the home, and she was unsuccessful in her efforts to leave voice messages on

Mother's cell phone. Ms. Mullen left a message on the home voicemail system, and she also
                                                !
texted messages of concern to Mother's cell phone. Those messages were sent at
                                           II
approximately 3:45 p.m.      (N.T. 8/19/r5, ~P· 61-62, 162). Between 7:30 p.m. and 7:41 p.m.,

Mother finally responded to Ms. Mullen with a series of unusual and cryptic text messages as

follows:

             7:30 p.m. "Are you there?":

            7:36 p.m. "Not home. [Father] was not good. Can we meet first thing
                Monday or tomorrow?.l .. l'm okay."

            7:39 p.m. "[Father] is okay as well. We are okay. I need to talk, not
                now, but need to talk later. All good."

            7:40 p.m. "I meant not feeling good for [Father]. We will talk.

            7:41 p.m. "Still not know teJt is working. Problems with phone."

(N:T. 8/19/15, p. 63).
                                            I       I




          Ms. Mullen testified that since IFeb~uary 20, 2015, the Agency has discontinued its efforts

to "catch" Mother under the influence due to an inability to expend additional resources in
                                            I       I
attempting to drug or alcohol test [Mother]. (N.T.8/19/15, pp. 70, 166). Ms. Mullen testified, "I

felt like , I was playing detective," in I des~ribing the Agency's continuous course of pursuing

concerns raised to the Agency about Mother's unhealthy conduct, only to be confronted by

Mother's repeated and calculated effbrts to avoid being drug/alcohol tested. (N.T.8/19/15, pp.
                                                    I
70, 75). This Court does not support the Agency's decision to discontinue its efforts to have
                                         I        .
Mother submit to drug/alcohol screens at that time. We do, however, understand the Agency's
               .                                    I

position, following many years of Mother's calculated, deceptive behaviors, which frustrated

                                                        15
Agency efforts. We have concluded         hat even without continuing efforts to "catch" Mother since

February 2015, the circumstantial    evidence of Mother's       ongoing drug and alcohol abuse is

overwhelming.

        The record reveals a concerted attempt by both parents to portray the Agency as biased
                                      I
and motivated by a vendetta against their reunification with Children. This theme includes the

suggestion that Ms. Mullen's continjed tole as Agency caseworker for this family, even after
                                      I
                                      I


being promoted to an Agency supervisor, was due to her desire to maintain some sort of

vindictive campaign against these pJrent~~ Upon consideration of the testimony and evidence

presented, we find Mother's assertioJ meritless.
                                      I
       Ms. Mullen testified credibly about, the voluminous Agency files regarding these parents,

which are the result of a long history between the Agency and this family. Ms. Mullen was

promoted in June 2015 and the termination hearing was originally scheduled to begin in August

2015. She had already begun preliminary preparations for the hearing. Additionally, it would

have been unfair and perhaps unreasonable, to expect a newly assigned caseworker to become

sufficiently familiar with this complJ case as of the time it was scheduled for court. (N.T.
                                          I




2/16/16, pp. 107-109). We found rv,s. Mullen's testimony credible, and her efforts here

demonstrated an admirable work-ethic. The record overwhelming evidences that Mother's

continuing and longstanding improper conduct, not Ms. Mullen's conduct, has thwarted any
                                      I
reasonable opportunity for Mother's reunification with Children during the past several years.

B.    The continued instabilityoJ Mother and Father's relationship, and the resulting
impact on the household, render Mother unable to adequately parent the Children

        1.
                  .        d     .        I       I
                H istory of omestlc violence and turbulence on the part of both
                                     I
                parents

        Since January 31, 2007, when the 'Agency first became involved with this family, Mother
                                                  I
and Father have exhibited an unstable and erratic relationship. The record is replete with

testimony of recurring accusations of rom~stic violence between these parents. (N.T. 8/19/15,

pp. 6-7, 9).   ~er caseworker Mull~n, l'Bot1h parents have reported domestic violence from the

other partner. (N.T. 8/19/15, p. 25, 2/16/16, pp. 79-80, 93).
                                              I
                                                      16
          Ms. Mullen testified that Father has never filed For protection pursuant to the Protection

 from Abuse Act ("PFA') and although, on several occasions since 2007, Mother has stated that
                                       I
 she was going to file under the Act, jhe has apparently never actually done so. (N.T. 8/19/15,

 pp. 25-26, 93). On February 4, 2008, Mother infonned the Agency that she was filing a PFA

 petition against Father, naming the two oldest children, and filing f0< divorce. (N.T. 2/16116, pp.
                                   '
93, 125-126). The next day she informed the Agency that·she was not filing the PFA petition.

(N.T. 2/16/16, p. 93).

         Following a re-escalation of clomestic issues in May 2010, the police were again called

to the home on June 25, 201 o. Mother was intoxicated, per a .169 breathalyzer test result, and

Father accused Mother of hitting him.I (N.T. 2/16/16/, p. 98).

         On September 15, 2010, Mother Informed an Agency caseworker that she had filed a

PFA petition against Father, despite stating that there had been no physical altercation between

them, and she stated that she would be back in court the next morning to appear before a

Judge.        The next day Mother reported to the Agency that she and Father were attending

marriage counseling and that she was not pursuing the PFA petition. (N.T. 2/16/16, p. 130).

         On many occasions police have been called to the home of Mother and Father. The

Agency has a longstandiog concern about the parents' "Inability to be able to deal with conflict

without lt spilling over Into the community." (N.T. 8/19/15, p. 113). The record is replete with

examples of each parent having informed the Agency of the other's blameworthy conduct.
                                       '
Father has repeatedly informed the Agency that he wanted to leave the relationship due to

Mother's abuse of drugs and alcohol, and/or due to her controlling behaviors which caused him

to feel "trapped."

         2.       Mother's inability to remain compliant with reasonable Agency
                  objectives             I


         Mother has exhibited a prolo('lged pattern of compfiance rollowed by noncompliance
                                       '
with the Agency's reasonable objectives. Following the March 2008 adjudieation of dependency

as to the first two chjldren, Mother was to participate in drug and alcohol treatment, and submit


                                                 17
to a mental health evaluation.        Both parents were to participate in parenting education as well as

marriage   counseling.       Mother    and IFat~er          met those   objectives   at that time,   and Court

supervision was terminated on Maren 6, 2009. (N.T. 2/16/16, pp. 95-96). Court supervision had

to be reinstituted just six (6) days later, on March 12; 2009, following Father's report of Mother

being intoxicated, Mother stating Father was addicted to ephedrine pills, and Mother refusing a

breathalyzer test to be administered by t,he police. (N.T. 2/16/16, pp. 95-96).                Later that year,

after meeting the Agency's objectives, the Children were returned to the parents on October 9,

2009. (N.T. 2/16/16/, p. 98).
                                            I
       Following the June 25, 201 O incident when the police were called to the home, and
                                                                                                                  .
Mother wasfound to be intoxicated with a .169 blood alcohol level, and Father accused Mother

of domestic. violence, the Children were returned to the care of their grandmother,                  Ms. Duvak.

Ms. Mullen explained         that the Age~cy's objectives for the parents to again regain custody

included "that both parents participate in drug and alcohol evaluations and treatment; participate

in Outreach Services, which is kind of a drug and alcohol support person for' people that have
                                                I

addiction issues, and also participate in Lutheran Reunification Services." (N.T. 2/16/16, pp. 98-
                                                1
99).

       As noted previously, Mother was frequently and increasingly uncooperative with and/or

unresponsive to the Agency as the yJars progressed.                 In November 2014, Mother informed Ms.

Mullen that she no longer had voicemail on her cell phone. In May 2015, Mother informed Ms.

Mullen that she no longer had text messaging capabilities. (N.T. 2/16/16, p. 102). Ms. Mullen

has at times been forced to leave messages on Mother's office phone, despite a lack of
                         .                          I
confidentiality. (N.T. 2/16/16, p. 102). Ms. Mullen has also been frustrated in numerous efforts to
                                                        I
                                                        I

contact Mother at her home, as illustrated by the October 2014 installation of a surveillance
                                     I
                                                        I
camera on Mother's front porch, which enabled Mother to pick and choose when she was willing

to have interactions with Agency personnel at her home. (N.T. 2/16/16, p. 103).




                                                            18
            3.      The long-term instability of parents' relationship renders Mother unable to
                    provide a secure environment for the Children
                                               I
            Mother informed the Agency Ion yarious occasions that she was divorcing Father and

taking the children away from him. (N.T. ~/16/16, p. 124). Mother informed the agency she was

filing for divorce in 2008, Father informed the Agency he was filing for divorce in 2009, and

Mother informed the Agency of her in!ent to file for divorce in 2010. (N.T. 2/16/16, pp. 125-130).

           The Agency has been co~cer~ed over the years with the parents' volatile marriage. The

parents have misled the Agency as to the status of their relationship, and, on occasion, as to
                                                    I



Father's living arrangements. There lwere periods when the parents claimed that Father was

living with his parents, or in the office of Mother's business. The record revealed those claims

were sometimes inaccurate. We heaJd credi.ble testimony that the Agency was very concerned

with parents' inaccurate and/or duplicitous representations as to the status of their relationship

over the years.

           This pattern has continued. Ultimately, in February 2015, parents' divorce was finalized.

(N.T. 2/16/16, p. 130).           However, Mother and Father continue to live together in Mother's

home.'? (N.T. 2/16/16, p. 131).

           When detailing the lengthy history of domestic violence and family instability, Ms.

Mullen's testimony was credible, compelling and convincing. While circumstantial in certain

regards, when considered in totality, itl has provided overwhelming evidence of Mother's inability

to provide a safe and stable home for Children. (N.T. 2/16/18, pp. 110-111).

           Ms. Duvak, maternal grandmother of the Children, testified that she has attempted to

assist her daughter, the Children's Moth~r. "in so many ways" for approximately fifteen (15)

years. Ms. Duvak continues to try to h~lp Mother, who is now forty (40) years old. (N.T. 2/18/16,

pp. 9-11).       Ms. Duvak explained that she has been in Mother's presence when Mother has

admitted to drinking in excess. On thoi5e o~casions, "[Mother] is confused. She slurs her words.

She is vague in answers, over-enunciates, ,and at times violent when she drinks." (N.T. 2/18/16,
                                                        I
                                                        I

10
     The marital home was and is solely owned by [Mother]. (N.T. 8/19/15, p. 26).

                                                            19
pp. 10-11). Ms. Duvak testified credibly that she loves her daughter despite their strained

relationship, and that she wishes her daughter would stop drinking (N.T. 2/18/16,    p. 44).

        4.     The testimonyof various witnesses presented by Mother was unpersuasive
               as to her alleged sob}iety, nor did it help establishalleged parental
               capacity                 I
                                                    I
        At the February, 2016 evidentlary hearing, Mother presented the testimony of Deborah
                                        I           I
Hudson, a Pennsylvania licensed clinical social worker, who is employed as an out-patient

therapist at Lenape Valley Foundation. (N.T. 2/18/16, pp. 60-61). Ms. Hudson, who appeared in

Court without the benefit of her notes,, which presumably would have assisted her memory and

recollection of dates, testified that shelfirst began meeting with Mother in January 2014, and that

Mother has continued to attend therapy sessions. (N.T. 2/18/16, pp. 65, 74-75).        She testified

that- her focus with Mother has been coping skills and distress tolerance. (N.T. 2/18/16, pp. 112-

113). Ms. Hudson testified that she is not an expert in identifying or treating alcoholism. (N.T.

2/18/16, pp. 64-65). However, toward the end of 2015, she diagnosed Mother's "severe alcohol

use disorder", which was reported at the time of Mother's intake at Lenape Valley, as having
                                            I
reached "full remission." (N.T. 2/18/161, pp. 76-77).                                    .

        Ms. Hudson testified that she had no awareness of Mother's alleged continuing alcohol

abuse, and she could not recall whether Ms. Mullen had informed her about the Agency's

continuing concerns. She recalled that Mother informed her that the Agency had received

reports about her intoxication, including reports made by Father. (N.T. 2/18/16, pp. 81-91, 97).

M;. Hudson testified that her opinionlthat Mother was not continuing to consume alcohol was
                                            I
based upon Mother's self-reporting th~t information to her. (N.T. 2/18/16, pp. 79-80, 93). As an
                    .       .               I                                                   .
outpatient therapist, Ms. Hudson testified that it is not her role to investigate whether or not what
                                            I           :
a client tells her is accurate. (N.T. 2/18/,16, pp. 96, 99). She accepts "what they bring into

treatment as being their truth," and shb st~ted that she had no reason to believe Mother did not

speak to her truthfully. (N.T. 2/18/16, dp. 98, 104).

       Ms. Hudson confirmed that Je in~ormed Ms. Mullen that she had no concerns about
                                                        I
                                                        I
Mother relapsing.       Ms. Hudson admi,ed it would concern her to know that since 2013, there

                                                I           20
have been allegations of Mother being intoxicated, and that Mother has refused drug/alcohol

screens. (N.T. 2/18/16, p. 113).

         This Court determined Ms. Hudson's opinion, while well-intended, to be unpersuasive as

to Mother's severe alcohol use disof der j being in "full remission" since December, 2013. We

found it surprising and concerning that Ms. Hudson would summarily dismiss the real possibility

that Mother had not accurately self-reported alcohol consumption to her.

         Mother next presented the tektimony of Richard Brown, a certified advanced drug and

alcohol counselor at Bucks County Counsellnq, a state licensed outpatient treatment center.

(N.T. 2/18/16, pp. 121-122, 140). Mr.I Brown, whose testimony was impeded by a lack of written

notes and less than accurate recollection, testified that he had initially become involved in

Mother's care in mid-2013, and had last counseled her in May of 2015. (N.T. 2/18/16, pp. 123,

125). His focus with Mother was substance abuse and anger management. (N.T. 2/18/16, p.

123). Mr. Brown testified that his initial diagnosis of Mother was "alcohol dependence." (N.T.

2/18/16, pp. 125-126). On December 19, 2014 his diagnosis was changed to "full remission."

(N.T. 2/18/16, p. 127). Mr. Brown testified that he does not always believe what his clients

report to him, and that he will consider reports from 'outside sources. He then utilizes or relies

upon the outside information as he sees fit, depending on the source. (N.T. 2/18/16, pp. 130-

131 ).

         Mr. Brown stated that he never observed Mother to be under the influence of alcohol.

(N.T. 2/18/16, pp. 138-139). Mr. Brown was aware of the December 2013 incident, but was not

aware of Mother's subsequent mentJI health hospitalization. (N.T. 2/18/16, pp. 140-141). On

August 17, 2015, Mr. Brown provided the Agency with a letter stating that Mother's alcohol
                                           I
dependence was in "sustained remission." (N.T. 2/18/16, pp. 158-159). He acknowledged that

he had never consulted with the Agency kfter he learned of Agency concerns about Mother's

alcohol consumption. He accepted Mother's denial of alcohol consumption without further
                                      I    .
confirmation.



                                               21
        The weight to be given to expert testimony is for the trier of fact to determine. Freed v.

 Geisinger Med. Ctr.,   5 A.3d 212, 216l(Pa.' 2010). We found Mr. Brown's expert testimony, along

 with that of Ms. Hudson, unper~uasije and worthy of minimal weight, given their inconsistent

 recollections and their incomplete knowledge of or consideration of Mother's actual concerning

 behaviors with regard to her ongoing tub~tance abuse.

        Lois Pfender also testified on, behalf of Mother. Ms. Pfender is employed by the Family
                                                1




 Services Association of Bucks County. Following a referral by the Agency, she provided

 occasional services to Mother as a plrent educator from March 2014 to December 2014. (N.T.

 2/18/16, pp. 172, 177).      "[W]e talked about basics. Sleep, nutrition, attachment, discipline,
                                        I



 safety, dealing with stress, the child'J self-esteem. I think we talked about potty-training   a   little

. bit. That type of basic parenting things." (N.T. 2/18/16, p. 17 4). Ms. Pfender testified that both

 parents completed the parenting sessions. (N.T. 2/18/16, pp. 174, 184).

        We also heard the testimony of Jill Klein, who has a Master's Degree in Pastoral

 Counseling, and who counseled Mother and Father from August 2010 to May 2012.                      The

 "couples counseling" was "closed-out" in November 2014. Ms. Klein resumed counseling the

 parents in July 2015. She continues to provide them with counseling "depending on their

 schedule and my schedule, then the reed, their need." (N.T. 2/18/16, pp. 188, 196). Ms. Klein

testified that she has counseled the parents on marital issues such as trust and communication,

 and that the counseling issues between the parents have not changed since the parents

divorced in February, 2015. (N.T. 2/18/16, pp. 188, 209). Significantly, Ms. Klein had no
                                            I
 knowledge or information about the parents' alcohol or drug issues. (N.T. 2/18/16, p. 188).

C.      Termination of Mother's ParJntal Rights Pursuant to §2511(a)

        Decisional law mandates that this Court evaluate the individual circumstances of a case,

and consider all explanations offered by the parent facing termination of his or her parental

rights when determining if the evide~ce, in light of the totality of the circumstances, clearly
                                            I
warrants the involuntary termination. In re R.I.S. & A.I.S., 36 A.3d 567, 572 (Pa. 2011); In re



                                                    22
8.N.M.   856 A.2d 847, 856 (Pa. Super. 2004), appeal denied, 872 A.2d 1200 (Pa. 2005).            We

have undertaken this mandated evaluation with great care in this case.
                                   I
         Based on the evidence and testimony provided regarding Mother's circumstances,           and

in accordance with pertinent statute~         la,w, we found that the record clearly and convincingly

establishes that the Children have lacked proper parental care and control necessary for their

well-being pursuant to . §2511 (a)(2). lWe          determined that Mother has not, cannot, and will
                                         1also

not remedy those parental incapacitaring ~onditions within a reasonable time period.

         The Agency was able to clearly and convincingly establish, pursuant to §2511 (a)(5),
                                      I
that the Children have been in care for six (6) months or more, that the reasons for such

placement continue to exist, and that those reasons are not likely to be remedied within a

reasonable time. At the hearing on August 19, 2015, the Agency's Exhibit CY-1 was admitted

into evidence. The Exhibit, a bar graph, was a compelling demonstration of the age, calculated

by number of months, of each child as of that date, with computations of the respective number

of months each child had been in the care of the parents versus in the care of the Agency.

A.M. H. had been alive for one hundred three (103) months, had been in the care of his parents

for fifty-six (56) months, and had been out of the care of his parents for forty-seven (47) months.

M.RH. had been alive for ninety-two (92) months, had been with his parents for forty-five (45)

months, and had been in out-of-home placement for forty-seven (47) months. A.N.H. had been

alive for eighty (80) months at that! time. She had never been in the care of her paternal

grandparents and had only been in the out-of-home care of her maternal grandmother. She had

been with her parents for thirty-six (36) months and had been in the care of her grandmother for
                                          I
forty-four (44) months. As of the Auqnst 191h, 2015 hearing, L.N.H. had been alive for forty-five

(45) months, had been in the care of herparents for fifteen (15) months, and had been in the

care of her maternal grandmother for thirty (30) months. S.N.H. had been alive for twenty-one

(21) months, had been in the care of Iler parents for one (1) month, and had been in the care of
                                                I


her maternal grandmother for twenty (20) months. (N.T. 8/19/15, pp. 12-16).
                                          I     I
                                                I

                                                    23
          Finally, pursuant lo §2511(a)(8),        the Agency met its burden of demonstrating that lhe

 Children have been In its care for at least twetve (12) months, as· placement with the Agency

 with respect to each child has been fully detailed, infra. 11

          Mother, as is her right, did not testify al any of the evidentiary hearings. Ms. Mullen's

 testimony represented to the Court that Mother has maintained that she has not consumed

 alcohol since December, 2013. However, upon consideration of the complete record, the

 testimony overwhelmlngty indicated continued alcohol and drug abuse by Mother well beyond

 that date. Further, the record evidences that Mother has, In fact, become less compliant over

 time in submittfng to drug and alcohol tests, providing medical releases, being transparent about

 her prescriptions, and being generally cooperative with the Agency since December, 2013.

       · \'Vhile the Court was presented with circumstantial -evidence as to some of Mother's

 inappropriate conduct since she daimed she stopped drinking in December, 2013, the extensive

testimony and evidence as to Mother's continued consumption of alcohol, her abuse of

prescription drugs, her pattern of making assertions about Father's drug abuse when she

deemed it advisable to l,y lo deflect attenlion from her own misconduct, Ille domestic violence

and ·turbulence in the household, and the unstable status of the parents:' marriage are all

components of the totality of the circumstances which clearly and convincingly warrant

terminalion of Mo!he(s parental rights. Ms. Duvak's heart-felt and credible lostimony about the

many, many years she has spent observing Mother's behavior, and especially her familiarity

with Molher's temperament when Mother ls intoxicated, buttressed the testimony and evidence

on behatt Ille Agency's petition for termination.
                                             I
O.       Termination of Mother's Parental Rights Pursuant to §2511(b)
                                      •
                                      •
         As the Agency clearly and oonvincingly established the criteria for lermination set forth in

23 Pa.C.S.§2511(a)(2), (5), and (8),12 thfs Court next examined,                pursuant to §2511(b), whether



II
   Pw~uant to§ 2511 (a) (8 ), the Agent)' need not prove that the conditions leading to cat-of-heme placement
can.r.ot be remedied within a reasonable period of time..
11 The S'.lpCfior Court need only agree with the trial Cowt's conclusions regarding any one subsection of§ 2511 (a) in
order m affirm th.e tenn.inalion of parental rights. In re S,C,a,., 990 A.2d 762, 770 (Pa. Super. 2010).

                                                         24
 upon consideration         of the developmental,           physical,   and emotional   needs and welfare of the

 Children,     the termination        of Mother's       parental    rights serves their best interests.     We have

 concluded that the Agency clearly and convincingly established                   these criteria as well.

           We heard credible testimony from and about Ms. Duvak, the maternal grandmother,                      who

 has been the foster parent to her grandchildren at various times during the past nine years, and

 consistently     since February,       2013.131        Ms. Duvak has maintained         her willingness    to be an

 adoptive resource for the Children. She is sixty-two (62) years old and is 'employed, full-time, as

 a certified registered nurse practitioner.              At great sacrifice, she has willingly opened her heart

 and home to provide her five grandchildren with permanence and stability because their parents

 have not been able to do so. (N.T. 8/1,9/15, p. 73; 2/18/16, p. 7).

            Ms. Mullen has observed the (Children in Ms. Duvak's home.                   Ms. Mullen testified about ·

the Children's loving bond with their grandmother,                   who has provided a stable home and normal

routine to their lives. (N.T. 8/19/15,             pp. 71-72).     Ms. Mullen described how the Children love to

eat dinner together with Ms. Duvak, how close the two oldest boys are, and how the younger

girls follow right behind their older sister. She observed that the Children are healthy, happy and

excelling in school. Ms. Mullen testified credibly that despite suggestions to the contrary by the

parents, Ms. Duvak, at her age and stage in life, has no interest in "stealing" the Children from

their parents and raising five (5) children,             all of whom are less than ten (10) years of age. (N.T.

8/19/15,     p. 73).
                   It is only because tbe parents have not been able to 'safely provide for and
                                        '
protect the Children that Ms. Duvak decided to do what was best for the Children.      She has

been an ongoing resource for meeting their needs. (N.T. 8/19/15, pp. 72-73).

           Based on the above, we found. the evidence of the Children's substantial bond with their

foster/maternal        grandmother,    to   be clear and convincing.

           When considering what situation would best serve a child's needs and welfare, the trial

court must examine the status of the natural parental bond. In re Z.P., supra., 994 A.2d at



13
   As noted, one month after the youngest child was born in November, 2013, she was placed in the care of Ms.
Duvak, where she has remained to this day.

                                                             25
  1121.     The Superior Court has described the bonding analysis required or           the trial court as
 follows:

               When conducting a bonding analysis, the court is not required to use
               expert   testimony.     ..Social     workers   and   caseworkers   can    offer
               evaluations as well ... AId. (internal citations omitted)

          In this' matter. this Court determined that termination         was warranted.     Mother has

continued on an unstable, unpredlctab!e roller coaster for at least nine (9) years while the

Agency has been involved with this family. Ms. Ouvak testified credibly that she has been trying

to help he, daughter resolve alcohol abuse issues for approximately sixteen (16) years. What is

consistent, unfortunately, is Mother's volatile behavior regarding Father, the Agency, Ms. Ouvak,

and the police, all of which, as the evidence has indicated, has correlated to Mothe(s continuing

periods of intoxication.    The record is clear ttlat for years Mother has maintained periods of
                                           '
compliance with Agency objectives and goals, but she is ultimately unable and/or unwilling to

remain sober. The record is devoid of persuasive testimony or evidence of the existence of a

necessary and beneficial relationship          between Mother and the ChlJdreo,     the termination of

which would result in a negative effect on the Children.

          The record contains       clear ahd convincing      evidence   that Mother    is incapable   of

adequately parenting the Children. We do not doubt that Mother loves her Children.               However,

when her repeated failure to remedy hrr        parental incapacity and her substantial noncompliance


                                                      26
 with reasonable Agency objectives is balanced against the Children's need for permanence and

 stability, this Court has concluded that it would not be in the Children's best interests for their

lives to remain on hold indefinitely, ill ho~es that Mother will one day be able to act responsibly

and consistently as their parent. See In re Adoption of C.D.R., 111 A.3d 1212, 1220 (Pa. Super.
                                                        I
2015)(internal citations omitted). Regrettaply, then, Mother is not entitled to relief.

VJ..    CONCLUSION                              I       .
        For all of the reasons noted above, we respectfully submit that our Decree of June 30,

2016, granting the Agency's Petition! to !~voluntarily Terminate Mother's Parental Rights as to
                                                        I



the Children, should be affirmed.




Date




                          N.B. It is ypur responsibility?!A)\;;, . . · ... ·.
                       . to not·1'fy a 11 .mteres te d pa rt'1es ;A(i{{i·:::J;\(i
                                                                       . ,.It ... " ', ' ' :\..
                         ·Of the a b ave ac·t·ion. . · ·., .:,.,p(:ri/(,;';.''
                                                              · :.,·;,i..l.:r,.,,·::.· ,,,,.,.i' '' ,.,:\·,
                                                                                        '!'· · ., • .




                                                             27
A copy of the attached Opinion has been sent to the following on the   I ~+h   day of September,
2016:

Brad Jackman, Esquire
JACKMAN LAW
107 North Broad Street
Doylestown, PA 18901
For the Agency

Keith Williams, Esquire
43 South Main St.
Doylestown, PA 18901
For Mother

Elissa Heinrichs, Esquire
CEVALLOS & WONG
94 Richboro Road
Newtown, PA 18940
For Father

Sarah E. Tucker, Esquire
Office of the Guardian ad I item
South Easton & Almshouse Roads
Doylestown, PA 18901
For Children




                                           28